
	
		I
		112th CONGRESS
		1st Session
		H. R. 3130
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mrs. Bachmann (for
			 herself, Mr. Gibbs,
			 Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Mr. Jones,
			 Mr. Huizenga of Michigan,
			 Mr. Smith of New Jersey,
			 Mr. Johnson of Ohio,
			 Mrs. Schmidt,
			 Mr. Burton of Indiana,
			 Mr. Austria,
			 Mr. King of Iowa,
			 Mr. McKinley,
			 Mr. Bucshon,
			 Mr. Lamborn,
			 Mr. Scalise,
			 Mr. Kelly,
			 Mr. Westmoreland,
			 Mr. Bilirakis,
			 Mr. Latta,
			 Mrs. Ellmers,
			 Mr. McCotter,
			 Mr. Harris,
			 Mr. Brady of Texas,
			 Mr. Long, Mr. Cravaack, Mr.
			 Boustany, Mr. Miller of
			 Florida, Mr. Palazzo, and
			 Mr. Fleming) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To ensure that women seeking an abortion receive an
		  ultrasound and an opportunity to review the ultrasound before giving informed
		  consent to receive an abortion.
	
	
		1.Short titleThis Act may be cited as the
			 Heartbeat Informed Consent
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)The presence of a
			 heartbeat in a woman’s unborn child will be a material consideration to many
			 women contemplating abortion.
			(2)The presence of a
			 heartbeat in a woman’s unborn child is a developmental fact that illustrates to
			 the woman that her baby is already alive.
			(3)On about the 21st
			 or 22nd day after fertilization (which is about 5 weeks from the first day of
			 the last menstrual period) the heart of an unborn child begins to beat.
			(4)The heartbeat of
			 an unborn child can be visually detected at an early stage of pregnancy using
			 an ultrasound machine, typically, at 4 to 4.5 weeks after fertilization (6 to
			 6.5 weeks from the first day of the last menstrual period) on transvaginal
			 ultrasound, and at 5.5 to 6 weeks after fertilization (7.5 to 8 weeks from the
			 first day of the last menstrual period) on transabdominal ultrasound.
			(5)The heartbeat of
			 an unborn child can be made audible at later stages, including by using a
			 handheld Doppler fetal monitor.
			(6)Less than five
			 percent of all natural pregnancies end in spontaneous miscarriage after
			 detection of cardiac activity. A fetal heartbeat is therefore a key medical
			 indicator that an unborn child is likely to achieve the capacity for live
			 birth.
			(7)The observation of
			 a heartbeat in a woman’s unborn child, when a heartbeat has been detected, is
			 an important component of full informed consent.
			(8)Ensuring full
			 informed consent for an abortion is imperative, because of the profound
			 physical and psychological risks of an abortion. As the Supreme Court has
			 observed, [t]he medical, emotional, and psychological consequences of an
			 abortion are serious and can be lasting. H.L. v. Matheson, 450 U.S.
			 398, 411 (1981). The woman’s decision whether to abort is an important,
			 and often a stressful one, and it is desirable and imperative that it be made
			 with full knowledge of its nature and consequences. Planned Parenthood
			 v. Danforth, 428 U.S. 52, 67 (1976). Whether to have an abortion
			 requires a difficult and painful moral decision, in which some
			 women come to regret their choice to abort the infant life they once created
			 and sustained, and [s]evere depression and loss of esteem can
			 follow … The State has an interest in ensuring so grave a choice is well
			 informed. It is self-evident that a mother who comes to regret her choice to
			 abort must struggle with grief more anguished and sorrow more profound when she
			 learns, only after the event, what she once did not know … Gonzales v.
			 Carhart, 550 U.S. 124, 159–160 (2007).
			(9)Requiring
			 providers to give a woman an opportunity to observe her unborn child’s
			 heartbeat is constitutionally permissible, and the ultrasound image of an
			 unborn child is truthful, nonmisleading information. In attempting to
			 ensure that a woman apprehend the full consequences of her decision, the State
			 furthers the legitimate purpose of reducing the risk that a woman may elect an
			 abortion, only to discover later, with devastating psychological consequences,
			 that her decision was not fully informed. If the information the State requires
			 to be made available to the woman is truthful and not misleading, the
			 requirement may be permissible. (Opinion of O’Connor, Kennedy, and
			 Souter, Planned Parenthood v. Casey, 505 U.S. 833, 882 (1992)).
			(10)Further, recent research, taking into
			 account 22 studies with control groups and more than 877,000 women over a
			 14-year period, finds that women who have had an abortion have an 81 percent
			 increased risk for mental health problems and 10 percent of the mental health
			 problems of women who have had an abortion are directly attributed to
			 abortion.
			3.Amendment to the
			 public health service actThe
			 Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the
			 end the following:
			
				XXXIVINFORMED
				CONSENT
					3401.DefinitionsIn this title:
						(1)AbortionThe
				term abortion means the intentional use or prescription of any
				instrument, medicine, drug, or any other substance, device, or method to
				terminate the life of an unborn child, or to terminate the pregnancy of a woman
				known to be pregnant, with an intention other than—
							(A)to produce a live
				birth and preserve the life and health of the child after live birth; or
							(B)to remove an
				ectopic pregnancy, or to remove a dead unborn child who died as the result of a
				spontaneous abortion, accidental trauma, or a criminal assault on the pregnant
				female or her unborn child.
							(2)Abortion
				providerThe term abortion provider means any person
				legally qualified to perform an abortion under applicable Federal and State
				laws.
						(3)Certified
				technicianThe term certified technician
				means—
							(A)a registered
				diagnostic medical sonographer who is certified in obstetrics and gynecology by
				the American Registry for Diagnostic Medical Sonography (ARDMS); or
							(B)a nurse midwife,
				or an advanced practice nurse practitioner in obstetrics, with certification in
				obstetrical ultrasonography.
							(4)Embryonic or
				fetal heartbeatThe term embryonic or fetal
				heartbeat means embryonic or fetal cardiac activity or the steady and
				repetitive rhythmic contraction of the embryonic or fetal heart.
						(5)Unborn
				childThe term unborn child means a member of the
				species homo sapiens, at any stage of development prior to birth.
						(6)Unemancipated
				minorThe term unemancipated minor means a minor who
				is subject to the control, authority, and supervision of his or her parents or
				guardians, as determined under the law of the State in which the minor
				resides.
						(7)WomanThe
				term woman means a female human being whether or not she has
				reached the age of majority.
						3402.Requirement of
				informed consent
						(a)Requirement of
				Compliance by ProvidersAny abortion provider in or affecting
				interstate or foreign commerce, who knowingly performs any abortion, shall
				comply with the requirements of this title.
						(b)Performance and
				Review of Ultrasound
							(1)RequirementPrior
				to a woman giving informed consent to having any part of an abortion performed,
				the abortion provider who is to perform the abortion, a certified technician,
				or another agent of the abortion provider who is competent in ultrasonography
				shall—
								(A)perform an
				obstetric ultrasound on the pregnant woman;
								(B)during the
				performance of the ultrasound, display the ultrasound images (as described in
				paragraph (2)) so that the pregnant woman may view the images; and
								(C)provide a medical
				description of the ultrasound images of the unborn child’s cardiac activity, if
				present and viewable.
								(2)Quality of
				ultrasound imagesTo be displayed in accordance with paragraph
				(1)(B), ultrasound images shall—
								(A)be of a quality
				consistent with standard medical practice;
								(B)contain the
				dimensions of the unborn child; and
								(C)accurately portray
				the presence of external members and internal organs, if present.
								(3)Ability To avert
				eyesNothing in this section shall be construed to prevent a
				pregnant woman from closing or averting her eyes from the ultrasound images
				required to be displayed, or not listening to the description of the images
				required to be given, by the provider or the provider’s agent pursuant to
				paragraph (1).
							(c)Audible
				embryonic or fetal heartbeat
							(1)RequirementPrior
				to a woman giving informed consent to having any part of an abortion performed,
				if the pregnancy is at least 8 weeks after fertilization (10 weeks from the
				first day of the last menstrual period), the abortion provider who is to
				perform the abortion, a certified technician, or another agent of the abortion
				provider shall, using a hand-held Doppler fetal monitor, make the embryonic or
				fetal heartbeat of the unborn child audible for the pregnant woman to
				hear.
							(2)Unsuccessful
				attempts at detecting heartbeatAn abortion provider, a certified
				technician, or another agent of the abortion provider shall not be in violation
				of paragraph (1) if—
								(A)the provider,
				certified technician, or agent has attempted, consistent with standard medical
				practice, to make the embryonic or fetal heartbeat of the unborn child audible
				for the pregnant woman to hear using a hand-held Doppler fetal monitor;
								(B)that attempt does
				not result in the heartbeat being made audible; and
								(C)the provider has
				offered to attempt to make the heartbeat audible at a subsequent date.
								(3)Ability To Not
				ListenNothing in this
				section shall be construed to prevent the pregnant woman from not listening to
				the sounds detected by the hand-held Doppler fetal monitor, pursuant to
				paragraph (1).
							3403.Exception for
				medical emergencies
						(a)ExceptionThe
				provisions of section 3402 shall not apply to an abortion provider in the case
				that the abortion is necessary to save the life of a mother whose life is
				endangered by a physical disorder, physical illness, or physical injury,
				including a life-endangering physical condition caused by or arising from the
				pregnancy itself.
						(b)Certification
							(1)In
				generalUpon a determination by an abortion provider under
				subsection (a) that an abortion is necessary to save the life of a mother, such
				provider shall certify the specific medical conditions that support such
				determination and include such certification in the medical file of the
				pregnant woman.
							(2)False
				statementsAn abortion provider who knowingly or recklessly
				falsifies a certification under paragraph (1) is deemed to have knowingly or
				recklessly failed to comply with this title for purposes of section
				3404.
							3404.Penalties
						(a)In
				GeneralAn abortion provider who knowingly or recklessly fails to
				comply with any provision of this title shall be subject to civil penalties in
				accordance with this section in an appropriate Federal court.
						(b)Commencement of
				ActionThe Attorney General may commence a civil action under
				this section.
						(c)First
				offenseUpon a finding by a court that a respondent in an action
				commenced under this section has knowingly or recklessly violated a provision
				of this title, the court shall notify the appropriate State medical licensing
				authority and shall assess a civil penalty against the respondent in an amount
				not to exceed $100,000 for each such violation.
						(d)Second and
				subsequent offensesUpon a
				finding by a court that the respondent in an action commenced under this
				section has knowingly or recklessly violated a provision of this title, the
				court shall notify the appropriate State medical licensing authority and shall
				assess a civil penalty against the respondent in an amount not to exceed
				$250,000 for each such violation if the respondent has been found in a prior
				civil action to have knowingly or recklessly committed another violation of a
				provision of this title.
						(e)Private Right of
				ActionA woman upon whom an abortion has been performed in
				violation of this title, or the parent or legal guardian of such a woman if she
				is an unemancipated minor, may commence a civil action against the abortion
				provider for any knowing or reckless violation of this title for actual and
				punitive
				damages.
						.
		4.PreemptionNothing in this Act or the amendments made
			 by this Act shall be construed to preempt any provision of State law to the
			 extent that such State law establishes, implements, or continues in effect
			 greater disclosure requirements regarding abortion than those provided under
			 this Act and the amendments made by this Act.
		5.SeverabilityIf any provision of this Act, an amendment
			 by this Act, or the application of such provision or amendment to any person or
			 circumstance is held to be unconstitutional, the remainder of this Act and the
			 amendments made by this Act, and the application of the provisions of such
			 remainder to any person or circumstance, shall not be affected thereby.
		
